Case 1:13-cr-00414-SHS Document 752 Filed 01/22/21 Page 1 of 4




              Defendant.
Case 1:13-cr-00414-SHS Document 752 Filed 01/22/21 Page 2 of 4




                                                        i

                                                                 ii



         iii
         Case 1:13-cr-00414-SHS Document 752 Filed 01/22/21 Page 3 of 4




       8. This Order does not prevent the disclosure of any Disclosure Material in any judicial

proceeding in this action, or to any judge or magistrate judge, for purposes of this action. All

public filings shall separately comply with the privacy protection provisions of Federal Rule of

Criminal Procedure 49.1.

       9. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.

       10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.




                                                3
Case 1:13-cr-00414-SHS Document 752 Filed 01/22/21 Page 4 of 4




                                                    1/19/21




                                                   1/19/21




      21,
